Citation Nr: 0519829	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-04 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 until 
January 1971, including participation in the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was denied because the evidence of record failed to 
demonstrate that the veteran was a combat veteran, and, as 
such, the veteran's claimed in-service stressors lacked the 
requisite corroboration.

The veteran's service records reflect that the veteran served 
in the Republic of Vietnam from February 1970 until November 
1970.  The records also indicate that the veteran was 
stationed for his entire tour with the 716th military police 
(MP) in Saigon, but the veteran testified that he was 
temporarily transferred to the 720th military police force 
based in Long Binh.  Among other responsibilities, the 716th 
and 720th were tasked with operating checkpoints and route 
security, and fighting as infantry when required.  See 
http://home.mweb.co.za/re/redcap/vietnam.htm.

Nevertheless, a review of the veteran's file failed to show 
that the veteran engaged in combat while in Vietnam.  
Although he was awarded both the Vietnam Campaign medal and 
the Vietnam Service Medal with one campaign star, neither 
medal is specifically awarded for combat, and, thus, neither 
medal proves that the veteran engaged in combat.  The veteran 
also indicated that he received the combat infantryman's 
badge in a letter in February 1989, but this commendation was 
not shown on his DD-214.  

At his hearing before the Board in March 2005, the veteran 
testified to several stressors while in Vietnam.  According 
to the veteran, the first stressor occurred when his convoy 
was attacked 10 or 15 miles north of Saigon in either June or 
July of 1970.  The second stressor was the memory of a fellow 
soldier getting shot and killed at a checkpoint in May 1970.  
The veteran believed that this individual's name was PFC W.J. 
(see hearing transcript at p. 8) from Alabama, although the 
veteran also referred to him as Sgt. R.J. (see hearing 
transcript at p. 9).

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims found that corroboration of every detail 
of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
As such, the Board finds that with the additional information 
provided by the veteran at his hearing, there is a better 
chance of verifying one or more of his alleged in-service 
stressors.

Accordingly, for the purpose of verifying the veteran's 
alleged in-service stressors, this case is REMANDED to the RO 
via the AMC for the following action:

1.  The RO should send a statement 
summarizing the veteran's claimed in-
service stressors and copies of his 
service personnel records to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt 
to verify the veteran's alleged in-
service stressors.  The RO should ask 
USASCRUR to provide the unit records for 
the 716th and 720th military police 
battalions for the months of May through 
July 1970.

USASCRUR should also be asked to verify 
if a W.J. or a R.J. (see above), possibly 
a member of either the 716th or 720th 
military police force, was killed in 
Vietnam between February and November 
1970.

2.  Then, after ensuring that USASCRUR's 
report is complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claims on the merits.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


